Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered December 23, 2005 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, adjudged that the child is an abused child and placed respondent David R. under the supervision of petitioner for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, EJ., Martoche, Centra and Green, JJ.